OPINION OF THE COURT
JAMES T. CARLISLE, Circuit Judge.
Editor’s Note: In light of the fact that this decision involves minors, the last name has been deleted throughout the trial court’s decision.

ORDER AND PERMANENT INJUNCTION

Felesia gave birth to Jesseca on March 1, 1982. Jesse, Jr., the baby’s father, forced Felesia to leave the hospital on March 2, 1982. Felesia testified that her husband was often drunk and abusive. On March 4, 1982, Felesia called the hospital and said she was staying at a hotel but did not know the name of it or where it was. She told them she had no *97provisions for the baby. The baby was found dependent and placed in a non-secure shelter but was released to the parents on March 31, 1982, after Jesse obtained employment at Morrison’s Cafeteria and the family secured an apartment.
On May 6, 1982, the West Palm Beach Police found Jesseca and Zanita had been left alone in their parents’ apartment. The children were placed in shelter but again returned to the parents after four days.
On August 16, 1982, Felesia took her children and left Jesse because he pulled a gun on her when he was drunk. On August 18, 1982, Zanita and Jesseca, Aprilla and Curesa were placed in shelter. Jesse was drunk and waving a bottle around in a threatening manner.
Felesia would get jobs but Jesse would get drunk, go to her job, and cause a disturbance, resulting in her having to leave the job. Lacking shelter and employment she would go back to Jesse. When things got too bad she would run away again. But Jesse always found her.
Play the blues for me.
Play the blues for me.
No other music
‘LI ease my misery.
Sing a soothin’ song.
Sing a soothin’ song,
Cause the man I love’s done
Done me wrong.
Can’t you understand,
O, understand
A good woman’s cryin’
For a no-good man?
Black gal like me,
Black gal like me
‘S got to hear a blues
For her misery.
Misery — Langston Hughes.
Finally she spent two weeks sleeping on the ground with her children near a police station somewhere in Palm Beach County. The policemen tried to help her by taking to various social agencies and to job interviews.
*98She finally decided she could not live that way. Saying she had nowhere for her child to stay and was not financially able to provide for them, she turned them over to the Children’s Home Society. Jesseca and Zanita were, therefore, declared dependent on December 23, 1982, and placed in foster care. The two older children, Aprilla and Curesa were also placed in foster care at that time.
Baby, if you love me
Help me when I’m down and out.
If you love me, baby,
Help me when I’m down and out,
I’m a po’ gal
Nobody gives a damn about.
Down and Out — Langston Hughes.
Felesia signed a Performance Agreement with the Department of Health and Rehabilitative Services on March 25, 1983. In general the foster care agreement required her to maintain a stable housing and stable employment, and avoid domestic violence. She was erratic about visitations with her children. She explained this was due to her problems with Jesse. She would frequently make unannounced visits to the foster home. During this time she was working on a farm and would bring fresh vegetables to the children at the foster home.
In August of 1983 she informed the foster care worker that she had gone to Georgia to pick up her son, Bobby, age 5, and that they were living in Fort Lauderdale. Later she advised she was back with Jesse and that they were doing farm work in Fort Lauderdale.
Hard luck is at your front door, blues are in your room
Hard luck is at your front door, blues are in your room
Callin’ at your back door, what is gonna become of you.
Some time I say I need you, then again I don’t
Some time I say I need you, then again I don’t
(Spoken: You know it’s true, baby)
Some time I think I’ll quit you, then again I won’t.
Bird Nest Bound — Charley Patton, 1930.
On January 6, 1984, Bobby was placed in shelter care because he had been left with Jesse’s sister. He had not eaten in two days. Felesia testified that she was at a gas station and Bobby was asleep in the back seat of her car. Jesse came up and hit her in the face with a beer bottle, *99jumped in the car and drove away. Jesse left Bobby with her sister and she turned him over to HRS.
I’m lookin’ for a woman who’s lookin’ for a low-down man
I’m lookin’ for a woman who’s lookin’ for a low-down man
Ain’t nobody in town get more low-down than I can.
I likes low-down music, I likes to barrelhouse and get drunk too
I likes low-down music, I likes to barrelhouse and get drunk too
I’m just a low-down man, always feelin’ low-down that’s true.

Low Down Mississippi Bottom Man

Freddie Spruell, 1928.
Felesia signed a new Performance Agreement on April 10, 1984. This Performance Agreement required Felesia to obtain a legal separation from Jesse, hold a full time job for three months, apply for food stamps once the children were returned, obtained subsidized housing, and acquire furniture and bedding sufficient for three persons.
The Performance Agreement required her to do what she had been trying to do for years, namely get shed of Jesse and raise her family in peace. There are no legal separations in Florida — only divorce.
She was enjoined by visiting the foster home unannounced. On April 20, 1984, the police removed her from the foster home. She and Jesse had had another fight. She had a black eye and no transporation because Jesse had beaten out her car windows with a stick.
Hates to be lonely,
Lawdy, I hates to be sad.
Says I hates to be lonely,
Hates to be lonely an’ sad,
But ever’ friend you finds seems
Like they try to do you bad.
Bound No’th Blues — Langston Hughes.
In May of 1984, Felesia obtained a large house on Jasamine Street in West Palm Beach through the housing authority. In June of 1984, Jesse beat Felesia’s face with a hammer. The windows in the house were broken. Felesia was evicted because of complaints from the *100neighbors and the fact that her children were not in the home. This time she had Jesse arrested but two weeks later Jesse was released from jail and, before she could move out of the house, he threw all their possessions out on the front lawn. Most of their things were taken. About the only relief Felesia ever got from Jesse was when he was in jail. Fortunately, this was frequently.
Awww it’s boozey-booze now, Lord to cure these blues
It takes boozey-booze Lord to cure these blues
But each day seem like years in the jailhouse where there is no booze.
Tom Rushen Blues — Charley Patton, 1929.
From time to time she would leave Jesse but he would always find her. Once she found refuge with some people in Delray Beach. After a few days she was awakened at 4:00 a.m. Jesse was outside tearing up the people’s car.
If I’m feelin’ tomorrow
Like I feel today
I’m gonna pack my suitcase
And make my getaway
‘Cause I’m troubled
I’m all worried in mind
And I never been satisfied
And I just can’t keep from cryin’.
I Be’s Troubled — Muddy Waters
In July of 1985 the two older girls were transferred to a group home in St. Petersburg. Felesia followed them there. She read an article about the Praying Hands Woman’s Shelter in St. Petersburg. She went to them and they provided her with shelter and $40 a week. She then enrolled in a self-help course taught by a Mrs. Graber at the Center in St. Petersburg. Mrs. Graber testified that Felesia attended faithfully and learned stress management, job finding skills, how to prepare a resume, assertiveness training, etc. Mrs. Graber testified that she learned that Felesia was taking a math class with the Job Training Partnership Act (JTPA). It was fifteen blocks to the classroom and sometimes Mrs. Graber gave Felesia a ride. At other times Felesia would walk the fifteen blocks despite being pregnant. Mr. Green from the JTPA testified that Felesia worked very hard to obtain 8th grade reading and mathematics skills. As he said: “She has no boots but she *101is still pulling herself up by her bootstraps.” Jasmine Govindoo testified Felesia had come to work for her and had mastered all the skills needed to do her job. She had demonstrated leadership abilities and had been made a supervisor. Mrs. Govindoo testified that she had furnished bus fare with Felesia to attend the hearings and was also paying first, last and security on a six-room house for Felesia and her children.
Felesia is a remarkably resilient woman. Time and again what she could glean from life was destroyed by a drunk and abusive husband. As she put it: “I been locked up, tied up, hit, throwed at, cut and shot at.” She could not visit her children for fear that Jesse would find them, yet she arrived unannounced when the opportunity presented itself, even in defiance of a Court order. She brought them fresh vegetables. The only reason she was able to accomplish anything in St. Petersburg was because Jesse went to jail for a relatively long period. Once free of Jesse she secured stable employment, suitable housing, and a little bit of peace for herself and her children. She also got a divorce. It would be an abuse of discretion to take her children.
Jesse, Jr. is hereby ENJOINED FROM HAVING ANY CONTACT OF ANY SORT WITH FELESIA, HER CHILDREN, OR HER EMPLOYER. He is ENJOINED from going to or calling her place of residence or employment. This injunction was delivered personally to Jesse in open Court and is herewith confirmed.
Well, son, I’ll tell you:
Life for me ain’t been no crystal stair.
It’s had tacks in it,
And splinters.
And boards tom up,
And places with no carpet on the floor — Bare
But all the time
I’se been a-climin’ on,
And reachin’ landin’s,
And turning’ corners,
And sometimes goin’ in the dark
Where there ain’t been no light.
So boy, don’t you turn back.
Don’t you set down on the steps
*102‘Cause you finds it’s kinder hard.
Don’t you fall now—
For I’se still goin’, honey,
And life for me ain’t been no crystal stair.
Mother to Son — Langston Hughes.